Name: Council Directive 72/2/EEC of 20 December 1971 making a seventh amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: nan
 Date Published: 1972-01-04

 Avis juridique important|31972L0002Council Directive 72/2/EEC of 20 December 1971 making a seventh amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 002 , 04/01/1972 P. 0022 Finnish special edition: Chapter 13 Volume 2 P. 0096 Danish special edition: Series I Chapter 1972(I) P. 0010 Swedish special edition: Chapter 13 Volume 2 P. 0096 English special edition: Series I Chapter 1972(I) P. 0011 Greek special edition: Chapter 03 Volume 7 P. 0112 Spanish special edition: Chapter 13 Volume 2 P. 0112 Portuguese special edition Chapter 13 Volume 2 P. 0112 ++++( 1 ) OJ NO 12 , 27 . 1 . 1964 , P . 161/64 . ( 2 ) OJ NO L 87 , 17 . 4 . 1971 , P . 12 . ( 3 ) OJ NO L 309 , 24 . 12 . 1968 , P . 25 . COUNCIL DIRECTIVE OF 20 DECEMBER 1971 MAKING A SEVENTH AMENDMENT TO THE DIRECTIVE ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 72/2/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS PURSUANT TO ARTICLE 5 ( A ) AND ARTICLE 11 ( 2 ) OF THE COUNCIL DIRECTIVE OF 5 NOVEMBER 1963 ( 1 ) ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION , AS LAST AMENDED BY THE DIRECTIVE OF 30 MARCH 1971 , ( 2 ) MEMBER STATES MUST PROHIBIT THE USE OF CERTAIN PRESERVATIVES AND WHEREAS , PURSUANT TO THE COUNCIL DIRECTIVE OF 20 DECEMBER 1968 ( 3 ) MAKING A FOURTH AMENDMENT TO THE COUNCIL DIRECTIVE ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION , THAT PROHIBITION IS TO TAKE EFFECT ON 1 JANUARY 1972 ; WHEREAS THE ADDITIONAL PERIOD PROVIDED FOR IN THE DIRECTIVE OF 20 DECEMBER 1968 FOR THE COMPLETION OF SCIENTIFIC AND TECHNICAL RESEARCH ON THE PRESERVATIVES CONCERNED HAS PROVED INSUFFICIENT AND SHOULD THEREFORE BE EXTENDED BY ONE YEAR ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN THE SECOND SENTENCE OF ARTICLE 11 ( 2 ) OF THE DIRECTIVE OF 5 NOVEMBER 1963 , AS AMENDED BY THE DIRECTIVE OF 20 DECEMBER 1968 , THE DATE 1 JANUARY 1973 SHALL BE SUBSTITUTED FOR THE DATE 1 JANUARY 1972 . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 DECEMBER 1971 . FOR THE COUNCIL THE PRESIDENT M . PEDINI